UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 Commission File Number:000-53676 INTERNATIONAL GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 1111 West Georgia Street, Suite 1720 Vancouver, British Columbia Canada V6E 4M8 (Address of principal executive offices, including zip code.) (604) 687-0760 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: NONE Common Stock, $0.00001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES oNO þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act:YES oNO þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YESþNO o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of December 31, 2011: $312,500 (based on sales of common equity). At April 10, 2012 6,250,000 shares of the registrant’s common stock were outstanding. 1 TABLE OF CONTENTS PART I Item 1. Business. 3 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 6 Item 2. Properties. 6 Item 3. Legal Proceedings. 7 Item 4 Mine Safety Disclosures – Not Applicable PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 7 Item 6. Selected Financial Data. 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 8. Financial Statements and Supplementary Data. 12 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 13 Item 9A. Controls and Procedures. 13 Item 9B. Other Information. 13 PART III Item 10. Directors, Executive Officers and Corporate Governance. 14 Item 11. Executive Compensation. 15 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 17 Item 13. Certain Relationships and Related Transactions, and Director Independence. 17 Item 14. Principal Accounting Fees and Services. 18 PART IV Item 15. Exhibits and Financial Statement Schedules. 19 Forward Looking Statements. This annual report contains forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks and the risks set out below, any of which may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · the uncertainty of future revenue and profitability based upon our current financial condition and history of losses; · our lack of operating history; · risks relating to our liquidity; · risks related to the market for our common stock and our ability to dilute our current shareholder’s interest; · risks related to our ability to locate and proceed with a new project or business for which we can obtain funding; · risks related to our ability to obtain adequate financing on a timely basis and on acceptable terms; and · other risks and uncertainties related to our business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. 2 PART I. ITEM 1. BUSINESS. Company History We were incorporated in the State of Nevada on December 9, 2004. We planned to engage in the acquisition and exploration of mining properties. The Company currently has no properties, is not conducting any exploration work and is therefore currently not in the “exploration stage”. We maintain our statutory registered agent's office at 6100 Neil Road, Suite 400, Reno, Nevada 89544 and our business office is located at 1111 West Georgia Street, Suite 1720, Vancouver, British Columbia, Canada V6E 4M8. We have no revenues, have losses since inception, have no operations, and have been issued a going concern opinion by our auditor. We are relying upon the sale of securities and loans to fund our operations. Canadian mining claim The property on which we held an interest in the mineral rights is in British Columbia, Canada. The claim is located on the south end of Polley Lake approximately 90 kilometers northeast of the city of Williams Lake in the Cariboo Mining Division of British Columbia.The claim is approximately 500 meters long and 500 meters wide.To maintain the claim, a fee of approximately $2,000 must be paid each year to the provincial government. We did not have any ownership rights in the underlying property, nor did we hold title to the mineral claim itself. The claim is a mining lease issued pursuant to the British Columbia Mineral Act. The lessee, Woodburn Holdings Ltd. (“Woodburn”), a British Columbia corporation entirely owned and controlled by our sole officer and director, Robert Baker, had exclusive rights to mine and recover all of the minerals contained within the boundaries of the lease. The claim was held on our behalf by Woodburn on the understanding that the title to the mineral claim would be transferred to us on demand in the event that we found mineralize material and decide to proceed with our mining activities. The claim was recorded in Woodburn’s name because under British Columbia law, mineral claims may only be held by British Columbia residents, including British Columbia corporations. Since we are an American corporation, we can not hold mineral claims directly. In order to hold title in compliance with the law, we would have had to incorporate a British Columbia wholly owned, subsidiary corporation and have it hold the claim. We felt that the costs associated with forming and operating a subsidiary include legal fees, accounting fees and filing fees were prohibitive for a company with our limited funding. A subsidiary would be formed in the event that mineralized material was found on the claim and we decided to proceed with mining activities. In December 2004, Woodburn paid to stake the mineral claim and then purchased the claim from a non-affiliated third party for $8,500. We then acquired the right from Woodburn to conduct mineral exploration activities on the claim for $8,500. Initially the cost was reflected on our balance sheet as a Mineral Claim Interest. No work was performed on the property. In the current year, due to adverse economic conditions and the increasing difficulty of raising funding for small scale mining exploration, we decided not to pursue exploration activities on the claim. On October 27, 2011, Woodburn sold the claim to a third party. The mineral claim interest has therefore been expensed and charged to Mineral property costs in the current year. Mining concessions in Mexico On July 15, 2011, we entered into a definitive securities purchase agreement (the “Agreement”) with a limited liability company incorporated in the state of Nevada (the “LLC”) and its member companies (the “Members”) with respect to the proposed acquisition of all of the issued and outstanding membership units of LLC.The LLC’s wholly owned subsidiary, a private corporation incorporated under the laws of Mexico, holds rights to certain mining concessions located in the State of Chihuahua, Mexico covering approximately 15,980 hectares. Pursuant to the terms of the Agreement we agreed to issue 25,000,000 shares of common stock to the Members and/or their nominees and make an aggregate cash payment of $150,000 to the Mexican subsidiary. Of that amount, $75,000 was advanced on June 20, 2011 and the remaining $75,000 was payable on or before closing. In the event the transaction did not close, the advance amount paid was to be treated as a secured demand loan bearing interest at 5% per annum. Closing of the transaction was subject to a number of conditions including: satisfactory completion of both parties’ due diligence; obtaining all necessary governmental, regulatory and third party consents, waivers and approvals; the appointment of two nominees of the Members to our board of directors; and completion of an interim financing with proceeds intended to be used to fund our working capital. The 25,000,000 shares were not issued and none of the closing conditions described above were completed. The parties agreed on September 27, 2011 to a mutual release and cancellation of the Agreement. The LLC acknowledged the $75,000 as a loan from us, bearing interest at 5% per annum and indicated it will use best efforts to repay the loan in a timely manner. The loan is secured by the assets of the LLC and the Company expects to be repaid. However as collectability is uncertain, management has made a provision for loan loss in the current year of $76,418 for the full amount of the loan plus accrued interest. 3 ITEM 1. BUSINESS. - continued Current Status We are currently considered a “shell” company inasmuch as we are not generating revenues, do not own an operating business, and have no specific plan other than to engage in a merger or acquisition transaction with a yet-to-be identified operating company or business. We have no employees and minimal cash. We currently have no definitive agreements or understandings with any prospective business combination or project candidates and there are no assurances that we will find a suitable business with which to combine or project to acquire. The implementation of our business objectives is wholly contingent upon a business combination or project acquisition and/or the successful sale of our securities. We intend to utilize the proceeds of any offering, any sales of equity securities or debt securities, bank and other borrowings or a combination of those sources to effect a business combination or project acquisition which we believe has significant growth potential. A common reason for a target company to enter into a merger with a shell company is the desire to establish a public trading market for its shares. Such a company would hope to avoid the perceived adverse consequences of undertaking a public offering itself, such as the time delays and significant expenses incurred to comply with the various federal and state securities law that regulate initial public offerings. We have no employees. The services of our president and CEO, Robert M. Baker, are provided through a consulting agreement effective January1, 2012 with a company owned by Mr. Baker. We expect to use outside consultants, advisors, attorneys and accountants as necessary, none of whom will be hired on a retainer basis. We do not anticipate hiring any full-time employees so long as we are seeking and evaluating business opportunities. In evaluating a prospective target business or project, we will consider a variety of factors, including the following: - experience and skill of management and availability of additional personnel of the target business or project; - costs associated with effecting the business combination or project acquisition; - equity interest retained by our stockholders in any merged entity; - growth potential of the target business or project; - capital requirements of the target business or project; - capital available to the target business or project; - stage of development of the target business or project - proprietary features and degree of intellectual property or other protection of the target business or project; - the financial statements of the target business or project; and - the regulatory environment in which the target business or project operates. The foregoing criteria are not intended to be exhaustive and any evaluation relating to the merits of a particular target business or project will be based, to the extent relevant, on the above factors, as well as other considerations we deem relevant. In connection with our evaluation of a prospective target business or project, we anticipate that we will conduct a due diligence review which will encompass, among other things, meeting with incumbent management as well as a review of financial, legal and other information. The time and costs required to select and evaluate a target business or project (including conducting a due diligence review) and to structure and consummate the business combination or project acquisition (including negotiating and documenting relevant agreements and preparing requisite documents for filing pursuant to applicable corporate and securities laws) cannot be determined at this time. Our will devote such time as he deems reasonably necessary to carry out our business and affairs. The amount of time devoted to our business and affairs may vary significantly depending upon, among other things, whether we have identified a target business or project or are engaged in active negotiation of a business combination or project acquisition. We anticipate that various prospective target businesses or projects will be brought to our attention from various sources, including securities broker-dealers, investment bankers, venture capitalists, bankers and other members of the financial community. 4 ITEM 1A. RISK FACTORS. You should carefully consider the risks described below before purchasing our common stock. The following risk factors could have a material adverse effect on our business, financial condition and results of operations. WE HAVE LIMITED OPERATING HISTORY OR BASIS FOR EVALUATING OUR PROSPECTS. In considering whether to invest in our common stock, you should consider that we have earned no revenues to date and there is only limited historical financial and operating information available on which to base your evaluation of our performance. We have no operating business or immediate plans to develop one. We are currently seeking to enter into a merger or business combination with another company, or acquire a project. Our efforts are limited to meeting our regulatory filing requirements and searching for a merger target or project to acquire. WE HAVE LIMITED RESOURCES AND NO REVENUES FROM OPERATIONS, AND WILL NEED ADDITIONAL FINANCING IN ORDER TO EXECUTE ANY BUSINESS PLAN. We have losses which we expect to continue into the future. As a result, we may have to suspend or cease operations. We have limited resources, no revenues from operations to date and our cash on hand will not be sufficient to satisfy our cash requirements during the next twelve months. In addition, we will not achieve any revenues until, at the earliest, the consummation of a merger or acquisition of a project and we cannot ascertain our capital requirements until such time. WE WILL BE ABLE TO EFFECT AT MOST ONE MERGER, AND THUS ARE NOT LIKELY TO HAVE A DIVERSIFIED BUSINESS. Our resources are limited and we will most likely have the ability to effect only a single merger, or acquisition of a business or project. This probable lack of diversification will subject us to numerous economic, competitive and regulatory developments, any or all of which may have a material adverse impact upon the particular industry in which we may operate subsequent to the consummation of a merger or acquisition of a business or project. We will become dependent upon the development or market acceptance of a single or limited number of products, processes or services. WE DEPEND SUBSTANTIALLY UPON OUR PRESIDENT TO MAKE ALL MANAGEMENT DECISIONS. Our ability to effect a merger or acquire a new project will be dependent upon the efforts of our president, Robert M. Baker. We have not obtained any "key man" life insurance for Mr. Baker. The loss of the services of Mr. Baker would have a material adverse effect on our business objectives and success. We rely upon the expertise of Mr. Baker and do not anticipate that we will hire additional personnel unless required after a merger or project acquisition is completed. THERE IS COMPETITION FOR THOSE PRIVATE COMPANIES SUITABLE FOR A MERGER TRANSACTION OR BUSINESS PROJECTS OF THE TYPE CONTEMPLATED BY MANAGEMENT. We are in a highly competitive market for a limited number of business opportunities which could reduce the likelihood of consummating a successful business combination or project acquisition. We are and will continue to be a very small participant in the business of seeking mergers with, joint ventures with or acquisitions of small private and public entities or projects. A large number of established and well-financed entities, including small public companies and venture capital firms, are active in mergers and acquisitions of companies or projects that may be desirable targets for us. Nearly all these entities have significantly greater financial resources, technical expertise and managerial capabilities than we do; consequently, we will be at a competitive disadvantage in identifying possible business opportunities and successfully completing a business combination or project acquisition. These competitive factors may reduce the likelihood of our identifying and consummating a successful business combination or project acquisition. FUTURE SUCCESS IS HIGHLY DEPENDENT ON THE ABILITY OF MANAGEMENT TO LOCATE AND ATTRACT A SUITABLE ACQUISITION OR PROJECT. The nature of our operations is highly speculative. The success of our plan of operation will depend to a great extent on the operations, financial condition and management of an identified business opportunity. While management intends to seek a business combination or project with entities having established operating histories, we cannot assure you that we will be successful in locating candidates meeting that criterion. In the event we complete a business combination or acquire a new project, the success of our operations may be dependent upon management of the successor firm or venture partner firm and numerous other factors beyond our control. WE HAVE NO AGREEMENT FOR A BUSINESS COMBINATION OR OTHER TRANSACTION. We have no agreement with respect to engaging in a merger with, joint venture with or acquisition of, a private or public entity or business project. No assurances can be given that we will successfully identify and evaluate suitable business opportunities or that we will conclude a business combination or acquire a new project. Management has not identified any particular industry or specific business within an industry for evaluation. We cannot guarantee that we will be able to negotiate a business combination or acquire a new project on favorable terms, and there is consequently a risk that funds allocated to the purchase of our shares will not be invested in a company with active business operations. 5 ITEM 1A. RISK FACTORS. - continued CURRENT SHAREHOLDERS COULD BE SUBSTANTIALLY DILUTED UPON A MERGER OR BUSINESS COMBINATION OR PROJECT ACQUISITION. Our Certificate of Incorporation authorized the issuance of 100,000,000 shares of our Common Stock. There are currently 93,750,000 authorized but unissued shares of Common Stock available for issuance. To the extent that additional shares of Common Stock are authorized and issued in connection with a merger or business combination or project acquisition, our shareholders could experience significant dilution of their respective ownership interests. Furthermore, the issuance of a substantial number of shares of Common Stock may adversely affect prevailing market prices, if any, for our Common Stock and could impair our ability to raise additional capital through the sale of equity securities. CONTROL BY EXISTING SHAREHOLDER. Our sole director and officer, Robert M. Baker beneficially owns 80% of the outstanding shares of our Common Stock. As a result, this shareholder is able to exercise control over matters requiring shareholder approval, including the election of directors, and the approval of mergers, consolidations and sales of all or substantially all of our assets. OUR COMMON STOCK IS A "PENNY STOCK" WHICH MAY RESTRICT THE ABILITY OF STOCKHOLDERS TO SELL OUR COMMON STOCK IN THE SECONDARY MARKET. The Securities and Exchange Commission (the “SEC”) has adopted regulations which generally define “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”. The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. As long as the common stock is subject to the penny stock rules, holders of our common stock may find it more difficult to sell their securities. OUR COMMON STOCK HAS BEEN THINLY TRADED, LIQUIDITY IS LIMITED, AND WE MAY BE UNABLE TO OBTAIN LISTING OF OUR COMMON STOCK ON A MORE LIQUID MARKET. Our Common Stock is quoted on the OTCQB operated by the OTC Markets Group which provides significantly less liquidity than a securities exchange (such as the NYSE Amex or New York Stock Exchange) or an automated quotation system (such as the Nasdaq Global Market or Capital Market). There is uncertainty that we will ever be accepted for a listing on an automated quotation system or national securities exchange. There is currently a limited volume of trading in our common stock, and often there has been no trading activity at all. The purchasers of shares of our common stock may find it difficult to resell their shares at prices quoted in the market or at all. ITEM 1 B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES. We currently do not own any property. Our principal offices are located at 1111 West Georgia Street, Suite 1720, Vancouver, British Columbia, Canada V6E 4M8. The office space is currently provided at no charge by the consulting firm that we use for compliance services. 6 ITEM 3. LEGAL PROCEEDINGS. There are no material pending legal proceedings to which our company is a party, and no such proceedings are known by us to be contemplated. There is no material proceeding to which any director, officer, or affiliate of our company, or any owner of record or beneficial owner of more than 5% of any class of voting securities of our company, or any associate of any such director, officer, affiliate of our company, or security holder is a party adverse to our company or has a material interest adverse to our company. ITEM 4. Mine Safety Disclosures. Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our stock is quoted under the symbol “ITGC” on the OTCQB tier of the OTC market operated by the Financial Industry Regulatory Authority (FINRA).OTCQB companies must be registered with and reporting to the SEC or a U.S. banking regulator. A summary of trading by quarter for the 2011 and 2010 fiscal years is as follows: Fiscal Year High Bid Low Bid Fourth Quarter: 10/1/11 to 12/31/11 $ $ Third Quarter: 7/1/11 to 9/30/11 $ $ Second Quarter: 4/1/11 to 6/30/11 $ $ First Quarter: 1/1/11 to 3/31/11 $ $ Fiscal Year High Bid Low Bid Fourth Quarter: 10/1/10 to 12/31/10 $
